DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VI, Figs. 13-14, in the reply filed on 05/17/2022 is acknowledged.
Claims 4-8, 11, 15-19 and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10, 12-14, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (2022/0034113).
	Huang et al. disclose a joint 192” for a swimming pool frame, the joint 190” comprising: a joint body 130” comprising: a leg pipe holder configured to have a leg pipe of the swimming pool frame inserted therein, and a side pipe holder 132B” configured to have a side pipe 122B” of the swimming pool frame inserted therein, and comprising a locking hole 192” formed therethrough; and a locking part 190” comprising a locking pin 198” configured to extend through the locking hole 192” and through a corresponding connecting hole 194” in the side pipe 122B”, thereby holding the side pipe 122B” to the side pipe holder 132B”.
	Regarding claims 2, 13, two of the side pipe holders 132B”, 132A” and two of the locking parts 190”, each of the two locking parts holding a respective side pipe to a respective one of the two side pipe holders.
	Regarding claims 3, 14, the locking hole 192” is formed through a lower half of an outer circumferential wall of the side pipe holder 132B”, and2RESPONSE TO ELECTION REQUIREMENTDocket No.: 81610.01236 Appln. No.: 17/307,744the connecting hole 194” is formed through a lower half of an outer circumferential wall of the side pipe 122B”.
	Regarding claims 10, 21, the joint body is made of a plastic material (paragraph [0148]).
	Regarding claims 12, Huang et al. disclose a swimming pool comprising a liner 40, a frame 20 configured to support the liner 40,  the frame  14 comprising: a plurality of side pipes 22A, 22B (122A”, 122B”), a plurality of leg pipes 24 (or 124”), and a plurality of joints 30 (or 130”), the plurality of side pipes and the plurality of joints being alternately connected and thereby forming an annular swimming pool border, each of the plurality of joints comprising: a joint body 130” comprising a leg pipe holder configured to have a leg pipe of the plurality of leg pipes inserted therein, and a side pipe holder configured to have a side pipe of the plurality of side pipes inserted therein, the side pipe holder comprising a locking hole formed therethrough, and a locking part 190” comprising a locking pin 198” configured to extend through the locking hole 192” and through a corresponding connecting hole 194” in the side pipe 122B”, thereby holding the side pipe 122B” to the side pipe holder 132B”.
	Regarding claim 23, Huang et al. disclose a joint for a swimming pool frame, the joint comprising: a joint body 130” comprising: a leg pipe holder means 134” for attaching to a leg pipe of the swimming pool frame; a side pipe holder means for attaching to a side pipe of the swimming pool frame; and a locking means 190” for locking a locking hole formed in the side pipe holder means to a connecting hole formed in the side pipe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2022/0034113) in view of Liu (2017/0089085).
	Huang et al. do not disclose the locking part further comprising: a mounting ring configured to fit within the side pipe holder and an end of the side pipe, the locking pin being mounted on the mounting ring, and a locking spring disposed between the mounting ring and the locking pin. Attention is directed to Liu which teaches a locking part 15 comprising: a mounting ring 153 (Fig. 7) configured to fit within a pipe holder of a T-joint 13 and an end of a pipe 12, a locking pin 152 being mounted on the mounting ring 153, and a locking spring 151 disposed between the mounting ring 153 and the locking pin 152 and biasing the locking pin 152 outward from the mounting ring 153. Therefore, it would have been obvious to one of skill in the art to substitute the locking part of Huang et al. with the locking part as taught by Liu for locking the side pipes and leg pipes to the joint of the swimming pool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754